DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                     DREDON DEVONTE EDWARD,
                            Appellant,

                                     v.

                         STATE OF FLORIDA,
                              Appellee.

                               No. 4D14-4882

                          [February 24, 2016]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Lisa Porter, Judge; L.T. Case No. 13-7840CF10A.

  Carey Haughwout, Public Defender, and Mara C. Herbert, Assistant
Public Defender, West Palm Beach, for appellant.

  Pamela Jo Bondi, Attorney General, Tallahassee, and Jessenia J.
Concepcion, Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

    Affirmed. See Tucker v. State, 174 So. 3d 485, 487-88 (Fla. 4th DCA
2015) (providing “[t]he remedy for an illegal sentence based upon a
negotiated plea is to seek to withdraw the plea” by filing an “appropriate
rule 3.850 motion”); see also Nedd v. State, 855 So. 2d 664, 665 (Fla. 2d
DCA 2003) (“In that proceeding, the State will have the option to either
agree to a resentencing or withdraw from the plea agreement and proceed
to trial on the original charges.”).

WARNER, STEVENSON and LEVINE, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.